THE THIRTEENTH COURT OF APPEALS

                                   13-17-00404-CV


THE TEXAS DEMOCRACY FOUNDATION D/B/A TEXAS OBSERVER AND NAVEENA
                           SADASIVAM
                               v.
                LYDIA ANN CHANNEL MOORINGS, LLC


                                  On Appeal from the
                    156th District Court of Aransas County, Texas
                          Trial Cause No. A-17-0064-CV-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against the

party incurring same.

      We further order this decision certified below for observance.

January 18, 2018